On this appeal from a judgment of the Supreme Court, Westchester County, entered May 21, 1974, respondent made a motion to dismiss the appeal for failure of appellant to serve a timely notice of appeal and this court made an order on August 27, 1974 (1) referring the motion to Special Term for a hearing of the disputed issues of fact with respect to said question of timeliness and for written findings of fact and (2) holding the appeal in abeyance in the interim. Such hearing has been had and such findings of fact have been made. The findings are to the effect that service of the notice of appeal was not timely. Appellant has made a motion to reject the findings and for related relief. The above-mentioned findings are hereby confirmed, appellant’s motion is denied, respondent’s above-mentioned motion is now granted, and the appeal is dismissed, with $20 costs and disbursements. Martuscello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.